—In an action to recover the proceeds of a disability insurance policy, the defendant appeals from (1) an order of the Supreme Court, Nassau County (Schmidt, J.), entered October 15, 1997, which granted the plaintiff’s motion for summary judgment on his third and fourth causes of action and denied its cross motion for leave to amend its answer to include a counterclaim for rescission and for summary judgment on the counterclaim, and (2) a judgment of the same court entered March 24,1998, which is in favor of the plaintiff and against it in the principal sum of $254,198, and directed it to pay the plaintiff continuing disability benefits.
Ordered that the appeals are dismissed as academic, without costs or disbursements, in light of our determination in Belesi v Connecticut Mut. Life Ins. Co. (272 AD2d 353 [decided herewith]). Santucci, J. P., Friedmann, McGinity and Smith, JJ., concur.